Citation Nr: 0907223	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-26 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sinus condition 
(claimed as sinusitis).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral flat 
feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from November 1987 to 
November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In his substantive appeal (VA Form 9) dated in August 2007 
the Veteran requested a hearing before a member of the Board 
at a local VA office (Travel Board Hearing) and there is no 
indication that the request has been withdrawn.  
Unfortunately, the record contains no evidence that a Travel 
Board Hearing was ever scheduled.  See 38 C.F.R. §§ 19.76, 
20.703, 20.704(b).  

A review of the record indicates that the RO contacted the 
National Personnel Records Center (NPRC) and requested 
service treatment records (STRs).  The response was negative.  
The RO also contacted the Records Management Center (RMC) and 
the response was negative.  See VBA's Adjudication Procedure 
Manual, M21-1MR, III.iii.2.B.10.f.  However, the RO made no 
attempt to contact the Marine Corps Reserve unit in Tyler, 
Texas, indicated on the Veteran's original claim for benefits 
as the Reserve unit he separated from in November 1995; or 
the Marine Corps Reserve Support Center in Overland Park, 
Kansas, indicated as the Veteran's transfer unit upon 
separation from active duty; where such records may be 
located.  See VBA's Adjudication Procedure Manual, M21-1MR, 
III.iii.2.A.4.h.  The RO also does not appear to have 
contacted the United States Marine Corps (USMC) Headquarters 
in Quantico, Virginia, where such records may also 
potentially be located.  See VBA's Adjudication Procedure 
Manual, M21-1MR, III.iii.2.B.16.b.  In this regard, the STRs 
presently in the claims file are limited to dental records.  
Accordingly, additional attempts to locate the Veteran's STRs 
must be made on remand.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  The RO should contact the Veteran's 
Marine Corps Reserve unit in Tyler, 
Texas; the Marine Corps Reserve Support 
Center in Overland Park, Kansas; and the 
USMC Headquarters in Quantico, Virginia, 
and request STRs for the Veteran's period 
of service from November 1987 to November 
1991, as well as any additional STRs they 
may have.  All efforts to obtain these 
records should be detailed in the claims 
folder.

2.  The RO must schedule the Veteran for 
a Travel Board Hearing and provide 
adequate notice to the Veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
